     Case 1:21-mj-00467-RMM Document 11 Filed 08/02/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      )
                                              )
                       v.                     )       No. 21 MJ 467
                                              )
KAROL J. CHWIESIUK                            )       Hon. Judge Robin M. Meriweather
                                              )

                MOTION TO MODIFY CONDITIONS OF RELEASE

       NOW COMES, Defendant, KAROL J. CHWIESIUK, by and through his counsel,

Nishay K. Sanan, and respectfully moves this Honorable Court to modify the conditions

of his release. In support, Mr. Chwiesiuk states as follows:

   1. On June 11, 2021, Mr. Chwiesiuk, appeared for his initial appearance before the

Honorable Gabriel A. Fuentes, Magistrate Judge for the Northern District of Illinois,

Eastern Division. See Transcript of Proceedings attached here as Exhibit A.

   2. After a detention hearing, Mr. Chwiesiuk was released on his own recognizance

with an unsecured bond in the amount of $15,000.00. As conditions of release, he was

ordered not to possess a firearm, to surrender his Firearm Owner’s Identification Card

(“FOID”), and to ensure that there are no firearms in his residence.

   3. On June 16, 2021, Mr. Chwiesiuk appeared for his initial appearance in the

United States Court of the District of Columbia before the Honorable Judge Zia M.

Faruqui. He was placed on Standard Conditions of Release. See Conditions of Release

attached here as Exhibit B.

   4. Mr. Chwiesiuk is employed as a Police Officer with the Chicago Police

Department. Because of these pending charges, he is currently on desk duty and is not

required, nor permitted, to possess a firearm in the operation of his duties.



                                              1
     Case 1:21-mj-00467-RMM Document 11 Filed 08/02/21 Page 2 of 3




   5. However, as a condition of continued employment with the Chicago Police

Department, Mr. Chwiesiuk is nonetheless required to possess a valid FOID card while

on duty, regardless of whether he is currently in possession of a firearm. See Chicago

Police Department Directive Attached here as Exhibit C.

   6. Pursuant to the Court’s orders, Mr. Chwiesiuk surrendered his FOID to the

Pretrial Services Division of the Northern District of Illinois. He subsequently received

notice from the Illinois State Police that his FOID had been revoked.

   7. Because he is unable to carry his FOID, Mr. Chwiesiuk has been informed that he

will lose his employment with the Chicago Police Department.

   8. Further, Mr. Chwiesiuk cannot begin the grievance process through the Collective

Bargaining Unit of the Chicago Police Officers until he has possession of his FOID. See

Email from Daniel Gorman, the 2nd Vice President of the Chicago Fraternal Order of

Police, Lodge #7 attached here as Exhibit D.

   9. Mr. Chwiesiuk intends to appeal the FOID revocation as the specific sections with

which he is charged in the instant case are non-violent misdemeanor charges, convictions

of which are not automatic grounds for a revocation of his FOID under Illinois law. See

430 Ill. Comp. Stat. Ann. 65/8.

   10. If he is successful in his request for the FOID’s reinstatement, Mr. Chwiesiuk

respectfully requests that this Court allow him to carry the FOID so that he may keep his

employment.

   11. Mr. Chwiesiuk does not seek to remove the conditions of bond directing that he

may not possess a firearm nor have any firearms in his home. He has complied with these

terms, as well as all other terms, since his release and he will continue to do so.



                                              2
     Case 1:21-mj-00467-RMM Document 11 Filed 08/02/21 Page 3 of 3




    12. There has been no finding that he is a danger to the community and considering

he will continue to refrain from possessing a firearm, the return of his FOID will create

no additional threat.

    13. Counsel for Defendant notified the AUSA of this request and to date has not

ascertained the Governments position to the modification.

        Wherefore, the Defendant, Karol Chwiesiuk, respectfully requests that this Court

enter an order modifying his conditions of release to allow him to possess a FOID while

on pretrial release.

                                             Respectfully submitted,

                                             /s/ Nishay Sanan
                                             __________________________
                                             Nishay K. Sanan, Esq.


Nishay K. Sanan, Esq.
D.C. Bar No.: IL0083
53 W. Jackson Blvd, Suite 1424
Chicago, IL 60604
312-692-0360
nsanan@aol.com




                                             3
